 

AMENDMENT TO ACCOUNT PURCHASE AGREEMENT
AND OTHER DOCUMENTS

 

This AMENDMENT TO ACCOUNT PURCHASE AGREEMENT AND OTHER DOCUMENTS (this
“Amendment”) is entered into, effective as of June 13, 2013, by and between
ACCOUNTABILITIES, INC. (“Customer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“WFBC”).

WHEREAS, Customer and WFBC have entered into certain accounts purchase
arrangements pursuant to that certain Account Purchase Agreement, dated as of
June 13, 2013 (as amended, restated, renewed, extended, supplemented,
substituted and otherwise modified from time to time, the “Account Purchase
Agreement”), between Customer and WFBC, and certain other instruments,
agreements and documents executed and/or delivered in connection therewith (all
such instruments, agreements and documents, as amended, restated, renewed,
extended, supplemented, substituted and otherwise modified from time to time,
together with the Account Purchase Agreement, collectively, the “Documents”);

WHEREAS, effective June 13, 2013,  WFBC will implement the Receivables Financing
System, an internet-based system for the management of the accounts purchase
arrangements between Customer and WFBC;

WHEREAS, the implementation of the Receivables Financing System requires certain
modifications to the Account Purchase Agreement; and

WHEREAS, Customer and WFBC have agreed to amend and modify certain provisions of
Account Purchase Agreement, subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, upon the mutual agreements and covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.

Definitions.  Capitalized terms used and not defined in this Amendment shall
have the respective meanings given them in the Account Purchase Agreement.

2.

Amendment to Agreements.  Under the Receivables Financing System, WFBC will
implement modifications to certain accounting methods and operational procedures
for various matters, including, without limitation, matters pertaining to the
payment of the purchase price for Acceptable Accounts, the application of the
proceeds of Acceptable Accounts, the accounting of the Collected Reserve Account
and the calculation of the WFBC Discount.

(a)

Acceptable Accounts and the Collected Reserve Account.  Notwithstanding anything
to the contrary set forth in the Account Purchase Agreement or in any other
Document, from and after June 13, 2013 (the “Amendment Effective Date”):

(1)

All amounts payable to Customer under the Account Purchase Agreement shall be
paid by WFBC crediting such amounts to the Collected Reserve Account.



 

--------------------------------------------------------------------------------

 

 

(2)

From time to time, the Collected Reserve Account may reflect a credit balance if
the aggregate amounts funded by WFBC to the Collected Reserve Account, including
for the purchase of Acceptable Accounts and amounts collected in respect of an
Account, less any reserves established by WFBC, in its sole discretion, exceed
the aggregate amount of funds drawn by or paid to Customer from the Collected
Reserve Account (such credit balance, if any, the “Available Amount”).  The
Available Amount shall constitute part of the Collateral, and absent the
occurrence of an Event of Termination, such Available Amount may be made
available to Customer, in WFBC’s discretion, upon Customer’s written request.

(b)

Calculation of the WFBC Discount.  Notwithstanding anything to the contrary set
forth in the Account Purchase Agreement or in any other Document, from and after
the Amendment Effective Date, the WFBC Discount shall be calculated daily based
upon the aggregate outstanding Acceptable Accounts minus the Available Amount,
if any, on such day.

(c)

Effect of this Amendment.  Except as specifically set forth herein, no other
changes or modifications to the Account Purchase Agreement or the other
Documents are intended or implied, and, in all other respects, the Account
Purchase Agreement and the other Documents shall continue to remain in full
force and effect in accordance with their respective terms as of the date
hereof.  This Amendment, and the instruments and agreements delivered pursuant
hereto and thereto constitute the entire agreement of the parties with respect
to the subject matter hereof and thereof, and supersede all prior oral or
written communications, memoranda, proposals, negotiations, discussions, term
sheets and commitments with respect to the subject matter hereof and
thereof.  To the extent of any conflict between any term of this Amendment and
any term of the Account Purchase Agreement or any other Document, the term of
this Amendment shall control.  Except as specifically set forth herein, nothing
contained herein shall evidence a waiver or amendment by WFBC of any other
provision of the Account Purchase Agreement or the Documents.

(d)

Further Assurances.  Customer shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by WFBC
to effectuate the provisions and purposes of this Amendment.

(e)

Binding Effect.  This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.

(f)

Governing Law.  The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Colorado (without giving effect to principles
of conflict of laws).

(g)

Counterparts.  This Amendment may be signed in counterparts, each of which shall
be an original and all of which taken together constitute one agreement.  In
making proof of this Amendment, it shall not be necessary to produce or account
for more than one counterpart signed by the party to be charged.  Delivery of an
executed counterpart of this Amendment electronically or by facsimile shall be
effective as delivery of an original executed counterpart of this Amendment.

[Signature Page Follows]

2

 

--------------------------------------------------------------------------------

 

 

Each of the parties has signed this Amendment as of the day and year first above
written.

 

 

 

ACCOUNTABILITIES, INC.

 

 

By:              /s/ Michael Golde                                    

Name:  Michael Golde

Its:  Chief Financial Officer

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By:              /s/ Scott Doyle                                                

Name:  Scott Doyle

Title:  Authorized Signatory

 

 



3

 

--------------------------------------------------------------------------------